Citation Nr: 0122236	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  98-06 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability as secondary to service-connected left ankle 
instability.

2.  Entitlement to an evaluation in excess of 10 percent for 
left ankle instability prior to October 26, 1998.

3.  Entitlement to an increased evaluation for left ankle 
instability, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1997 and February 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).

The veteran has presented additional evidence in the form of 
VA medical records together with a written waiver of 
consideration of that evidence by the RO.  Therefore, the 
Board will proceed to decide the appeal based on 
consideration of all evidence of record.  See 38 C.F.R. 
§ 20.1304(c) (2000).


FINDINGS OF FACT

1.  All relevant development of the evidence necessary for an 
equitable disposition of this appeal has been accomplished by 
VA.  

2.  The medical evidence of record establishes that the 
veteran's left foot disability is unrelated to his service-
connected left ankle disability.  


3.  Prior to October 26, 1998, the veteran's left ankle 
instability was productive of moderate limitation of motion.

4.  The veteran's left ankle instability currently is 
manifested by severe limitation of motion.


CONCLUSIONS OF LAW

1.  A left foot disability is not proximately due or a result 
of the veteran's service-connected left ankle instability and 
was not aggravated thereby.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.310 (2000).  

2.  Prior to October 26, 1998, the criteria for an evaluation 
in excess of 10 percent for left ankle instability were not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-
4.4, 4.40-46, 4.71a, Diagnostic Code 5271 (2000).  

3.  The criteria for an evaluation in excess of 20 percent 
for left ankle instability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1-4.4, 4.40-46, 4.71a, 
Diagnostic Code 5271 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that he suffers from a left foot 
disability due to his service-connected left ankle 
instability.  As a preliminary matter, the Board notes that, 
effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000, was signed into law.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001) 
and implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a)).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his claim.  The Board finds that even though 
this law was enacted during the pendency of this appeal, and 
has not been considered by the RO, there is no prejudice to 
the veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided with adequate 
notice and assistance as to the evidence needed to 
substantiate his claim.  Specifically, the RO acquired 
relevant treatment records in addition to those submitted by 
the veteran himself, provided the veteran with VA 
examinations, and afforded him personal hearings before the 
RO and the Board.  In short, VA's duty to assist the veteran 
in the development of his claim has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claim.  Consequently, the Board may properly 
proceed with appellate disposition of the issues on the 
merits without further delay to the veteran.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

In addition, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disorder.  38 C.F.R. § 3.310(a) (2000).  This regulation has 
been interpreted include service connection for a disorder 
which is either caused or aggravated by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Any 
additional disability resulting from the aggravation of a 
non-service connected condition by a service-connected 
condition is compensable under 38 C.F.R. § 3.310(a).  

When service connection is established for a secondary 
disorder, the secondary disorder is considered part of the 
original disorder.  The term "disability" as used in 38 
U.S.C.A. § 1110 (West 1991), refers to impairment of earning 
capacity, and such definition mandates that any additional 
impairment of earning capacity resulting from a service-
connected disability, regardless whether the additional 
impairment is itself a separate disease or injury caused by 
the service- connected disability, shall be compensated.  See 
Allen at 448-49.

In relation to the present appeal, VA hospital records from 
March and April 1995 show that the veteran was admitted for 
rehabilitation of his left foot prior to surgery due to long-
term cavovarus structural deformity.  In May 1995, the 
veteran underwent a dorsiflexor wedge osteotomy of the first 
toe and plantar fascial release.  In November 1995, he 
underwent left ankle stabilization with double ligament 
repair and internal fixation and release cicatrix formation.  
In January 1996, the left ankle stabilization was surgically 
revised, with coverage of exposed tendon and removal of the 
screw.  The veteran also received diabetic foot care in 1994 
and 1995.  

At a VA examination in September 1997, the veteran complained 
of daily pain of the left foot and ankle; he reported that he 
lost his balance and fell a lot.  The veteran ambulated with 
a shuffling gait that favored his left leg, and wore built-up 
shoes and a left ankle brace.  The examiner observed that the 
veteran rolled his left foot medially and overpronated, 
causing the left shoe to wear out first.  Atrophy of the left 
thigh and calf muscles was present.  There were multiple 
bruises and abrasions over the right lower extremity and 
knees that the veteran reported were caused by falling.

Objective findings included a pes cavus deformity and very 
high arch of the left foot.  The left first metatarsal was 
lower than the rest of the foot, and the left second through 
fifth toes were hammertoes.  The toes exhibited a moderate 
loss of range of motion.  There was a bony deformity on the 
ankle, especially on the lateral malleolus and the heel.  The 
examiner described it as a noticeable joint derangement.  A 
loss of the fat pad of the plantar surface of the foot and 
under the first and fifth toes was present.  No swelling was 
observed.  Range of motion of the ankle was measured as 10 
degrees of dorsiflexion and 42 degrees of plantar extension.  
The x-ray of the left ankle showed osteoporosis, post-
traumatic changes and possible subluxation of the proximal 
phalanges.  

The veteran was diagnosed with (1) degenerative joint disease 
of the left ankle with joint derangement and mild loss of 
range of motion secondary to trauma, (2) pes cavus deformity 
of the left foot with hammer toes, (3) bony deformity of the 
left first metatarsal with atrophy of the fat pad secondary 
to surgery, (4) status post fracture of the fifth metatarsal 
with atrophy of the fat pad on the plantar surface, and (5) 
moderate loss of range of motion of the left foot second 
through fifth toes. 

The veteran appeared at a personal hearing at the RO in 
September 1998.  He testified that he believed that his left 
foot disability was secondary to his service-connected left 
ankle.  He stated that his ankle continued to twist after 
service and that he acquired a brace in 1994 or 1995.  He 
then broke his fifth metatarsal in September 1994 and 
underwent foot surgeries that he believed were related to the 
left ankle.  He developed hammertoes after the 1995 
surgeries.  He currently had pain and swelling with extended 
use, and his ankle turned inward when he walked.  He believed 
that the calluses, hammertoes, and fracture of the left foot 
were due to the altered gait caused by his left ankle 
instability. 

During a VA examination in October 1998, the examiner 
reviewed the veteran's medical history of multiple sprains of 
the left ankle in service and tendon transfer surgery in 
1969.  He noted that the veteran sustained a fracture of the 
left fifth metatarsal in 1994 when he twisted his left foot 
on a rock.  The x-ray reports from February through May 1994 
indicated healing of the fracture, pes caval varus and 
osteopenia of the left foot.  The examiner then reviewed the 
veteran's three surgeries in May 1995, November 1995, and 
January 1996. 

At the time of the examination, the veteran wore a double-
upright short leg brace on the left.  He stated that he 
needed it to support his foot.  He reported decreased 
endurance and walking ability due to the leg brace.  He could 
walk no more than a block and stated that he felt as though 
he walked on the outside of his foot.  He complained of daily 
pain and periodic swelling of the left foot and ankle.  

Upon examination, the veteran could stand and walk without 
his brace, but he had poor balance.  He could not rise on his 
heels and toes.  He complained of pain and tenderness across 
the area of the tarsal metatarsal joint upon standing and 
walking.  Objectively, there was a pes caval varus of the 
left foot on standing and walking.  There were hammertoe 
deformities with fixed dorsiflexion of the metacarpal 
phalangeal joints and fixed flexion of the interphalangeal 
joints of the second through fifth toes.  The veteran's 
toenails were thickened and excessively long.  

Rotation movements of the left forefoot and left midfoot were 
restricted with no more than 5 degrees supination or 
pronation passively.  The ankle exhibited 5 degrees of 
dorsiflexion and 20 degrees of plantar flexion, active and 
passive, with pain.  Varus and valgus stress did not indicate 
any laxity.  There was a slight varus alignment on the left 
hindfoot in relation to the long axis of the tibia and 
fibula.  The veteran was diagnosed with pes caval varus of 
the left foot, prior reconstructive surgery of the left 
midfoot, hammertoes of the left foot, and prior ligament 
reconstructive surgery of the left ankle.  The examiner 
stated that the fracture of the left fifth metatarsal had not 
produced any degree of left foot disability.  

The following month, the VA examiner issued a supplemental 
report after review of the x-ray reports.  He stated that the 
left foot and ankle demonstrated evidence of prior surgery of 
the distal fibula with normal aligned ankle joint and no 
degenerative changes.  The left foot demonstrated pes 
cavovarus and a healed osteotomy of the proximal shaft of the 
first metatarsal with two screws for internal fixation.  The 
right foot also had pes cavovarus.  The fracture of the shaft 
of the left fifth metatarsal was well healed.  The left 
hindfoot had two staples on the lateral surface of the os 
calcis, apparently an osteotomy of the os calcis that caused 
a slight foreshortening of the calcaneus.  The metatarsal 
phalangeal joints on the lesser toes of both feet were 
hyperextended at the metacarpal phalangeal joints and flexed 
at the proximal interphalangeal joints. 

The veteran was diagnosed with (1) pes cavovarus of both 
feet, (2) prior reconstructive surgery of the left foot, 
involving the first metatarsal and os calcis, (3) hammertoes, 
second through fifth toes of both feet, and (4) prior 
ligament reconstructive surgery of the left ankle.  The 
examiner stated that the etiology of the left foot disability 
was the pes cavovarus, hammertoes, and weight bearing.  The 
left ankle disability had been addressed by two previous 
surgeries.  Therefore, the examiner did not believe that the 
current left foot disability was secondary to the left ankle.  
The left ankle instability had contributed to the fifth 
metatarsal fracture; however, this was healed and produced no 
present disability.  

The veteran appeared at a personal hearing before the 
undersigned in March 2001 at the RO.  He recounted the 
background of his left ankle disability in service and his 
ligament repair surgery, as well as his subsequent fracture 
of the fifth metatarsal, and 1995 and 1996 surgeries of the 
left foot and ankle.  He currently wore a foot brace and 
orthopedic shoes.  He testified that he regularly had 
calluses on the bottom of his left foot and that the foot 
wanted to turn outward.  He had foot pain, and some ankle 
pain, for which he used medication.  He could walk only a 
block because of foot pain.  He had his toenails and calluses 
trimmed at the VA medical center every two months.  

VA diabetic podiatry clinic records from January 1998 through 
April 2001 confirm that the veteran received regular 
debridement of hyperkeratotic lesions and tylomas of the left 
foot and onchomyosis of the toenails.  He occasionally 
complained of left ankle and foot pain.  It was noted that he 
had hammertoes and pes cavoid.  In December 1999, he 
underwent treatment for an ulcer and cellulitis of the left 
foot.

Upon review of the record, the Board finds that a 
preponderance of the evidence is against a grant of service 
connection for a left foot disability as secondary to the 
service-connected left ankle instability.  The veteran 
obviously has several problems with his left foot, variously 
attributed to his pes cavovarus, hammertoes, and diabetes.  
Significantly, the record does not include medical evidence 
relating any of the left foot conditions to the service-
connected left ankle instability, with the possible exception 
of a fifth metatarsal fracture.  Notably, some of the 
veteran's left foot conditions, such as the hammertoes and 
pes cavovarus, are present in both feet.

The most recent VA examination and opinion are comprehensive 
and well reasoned.  The examiner reviewed the veteran's 
history and performed a thorough examination.  He concluded 
that the veteran's left foot disability was due to causes 
independent of and unrelated to the left ankle instability.  
Although he conceded that the fracture of the fifth 
metatarsal was due to the ankle instability, he reported that 
the veteran currently had no disability due to this healed 
fracture.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
aff'd, 104 F. 3d 1328, 1331-33 (Fed. Cir. 1997) (the law is 
well settled that service connection is not warranted in the 
absence of competent evidence of a current disability).  

The evidence is not evenly balanced or in equipoise as to any 
material issue.  The Board does not doubt the integrity of 
the veteran's belief that his left ankle disability has 
caused his left foot conditions, but as a matter of law, as a 
lay person without a medical education, he is not qualified 
to provide a medical opinion.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998) 
(stating that lay persons are generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms).  Accordingly, 
because the veteran's left foot disabilities have been 
medically linked to conditions other than his service-
connected left ankle instability, service connection for a 
left foot disability must be denied.  

II.  Increased Rating

The veteran also contends that his left ankle instability 
should entitle him to increased compensation.  The record 
shows that the RO initially granted service connection for 
left ankle instability in a February 1972 rating decision and 
assigned a 10 percent evaluation effective from July 1971.  
During the pendency of this appeal, the rating assigned for 
this disability was increased to 20 percent effective from 
October 26, 1998.  A temporary total rating (100 percent) for 
hospitalization under 38 C.F.R. § 4.29 had been assigned from 
March 13 through June 30, 1995. 

As previously discussed, the Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable resolution of the issues on appeal 
has been obtained.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West Supp. 2001).

In rating service-connected disabilities, the evaluations are 
determined by the application of a rating schedule which is 
based on the average impairment of earning capacity in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West 1991).  
Separate diagnostic codes identify various disabilities.  As 
in this case, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).


When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40 (2000).  

The factors of disability reside in reductions of their 
normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2000).  

The veteran's left ankle instability has been rated by the RO 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000).  Under 
this Diagnostic Code, disability is rated on the basis of 
limitation of range of motion of the ankle joint.  Moderate 
limitation of motion of the ankle is assigned a 10 percent 
evaluation and severe limitation of motion warrants a 20 
percent evaluation.  The normal range of ankle dorsiflexion 
for VA rating purposes is considered to be to 20 degrees, and 
to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate 
II.  Limitation of motion of the affected joint is also the 
appropriate basis for rating traumatic arthritis under 38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5003.

When a Diagnostic Code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and evaluations must consider 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In this case, the evidence prior to October 26, 1998, does 
not show more than a moderate limitation of motion of the 
ankle, with 10 degrees of dorsiflexion and 42 degrees of 
plantar flexion at the September 1997 VA examination.  
However, at the October 1998 VA examination, range of motion 
had decreased to 5 degrees of dorsiflexion and 20 degrees of 
plantar flexion, constituting a severe limitation of motion.  
Therefore, the Board finds that the RO correctly assigned the 
next higher evaluation as of the time of the October 1998 VA 
examination.  

Prior to October 26, 1998, the Board finds no basis to grant 
an evaluation in excess of 10 percent for the left ankle 
instability.  Although the veteran clearly suffers from 
several left foot disabilities as previously discussed, that 
symptomatology is not service connected and may not be 
considered in the assignment of the left ankle disability 
evaluation.  Likewise, although functional loss due to pain 
must be considered in the assignment of a disability 
evaluation, the evidence shows that the veteran's pain and 
functional loss have been largely due to his nonservice-
connected foot disabilities.  From the time the 20 percent 
rating has been assigned, further consideration of functional 
loss is unnecessary.  See Johnston v. Brown, 10 Vet. App. 80, 
84-85 (1997).  

Because the presently assigned 20 percent evaluation is the 
maximum schedular evaluation available under Diagnostic Code 
5271, the Board has considered whether an increased 
evaluation is available under any other diagnostic code.  
There is no medical evidence of ankylosis of the ankle, 
however, and there is no objective medical evidence to show 
that pain, flare-ups of pain, weakness, or any other symptom 
results in a functional limitation of the ankle to a degree 
that more nearly approximates ankylosis of the joint.  Also, 
residuals of the left ankle instability have not caused 
shortening of the extremity or deformity of the foot.  Thus, 
a rating in excess of 20 percent is not warranted under 38 
C.F.R. § 4.71a, Diagnostic Codes 5270, 5275, or 5276-5278.

The Board has also considered the application of Diagnostic 
Codes 5010-5003 for arthritis.  The record, however, contains 
no x-ray evidence of arthritis or degenerative joint disease 
of the left ankle.  Although the veteran was diagnosed with 
degenerative joint disease during the September 1997 VA 
examination, no radiological findings have supported this 
conclusion.  Rather, the most recent x-ray reports 
specifically found no degenerative changes.  In any event, 
arthritis would also be rated on the basis of limitation of 
range of motion of the affected joint.  

The Board has also considered whether the veteran's claim 
would warrant consideration of an extra-schedular rating 
because of an unusual disability picture with related factors 
such as repeated hospitalization or marked interference with 
employment under 38 C.F.R. § 3.321 (2000).  The veteran has 
not been hospitalized repeatedly during this appeal period 
due to his left ankle, and the limitation of motion of the 
left ankle, considered independently of the nonservice-
connected disabilities involving the left foot, is not shown 
to have interfered markedly with employment.  Accordingly, 
the record affords no basis under which to grant increased 
evaluations for the left ankle instability and the appeal is 
denied.  


ORDER

Service connection for a left foot disability is denied.

An evaluation in excess of 10 percent for left ankle 
instability prior to October 26, 1998 is denied. 

A current evaluation in excess of 20 percent for left ankle 
instability is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

